                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

WILLIE L. HARDIMAN,                                      )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:19-cv-00148-JRS-MJD
                                                         )
LARRY J. MCKINNEY,                                       )
                                                         )
                               Defendant.                )

 Order Dismissing Complaint, Assessing a Strike, and Directing Entry of Final Judgment

                                            I. Screening Standard

       The plaintiff is a prisoner currently incarcerated at Milan Federal Correctional Institution

in Milan, Michigan. Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).
                                         II. The Complaint

       The complaint alleges that District Court Judge Larry J. McKinney failed to appropriately

consider the plaintiff’s motion pursuant to 28 U.S.C. § 2255 challenging his criminal conviction.

He seeks thirty million dollars in damages.

       This action is dismissed as frivolous. See Denton v. Hernandez, 504 U.S. 25, 31 (1992)

(holding that a complaint is frivolous under § 1915 “where it lacks an arguable basis either in law

or in fact”). It is a well-established principle that judges are immune from civil suits arising out of

the exercise of their judicial function. See Mireles v. Waco, 502 U.S. 9 (1991). Additionally,

judicial immunity applies regardless of whether the judge is accused of acting maliciously or

corruptly, as long as it was within his jurisdiction. See Pierson v. Ray, 386 U.S. 547, 554 (1967).

       Judge McKinney is entitled to immunity for his decisions in the plaintiff’s criminal case.

Accordingly, the claims in this action are dismissed and final judgment consistent with this entry

shall now issue.

                                     III. Assessment of Strike

       Because the complaint has been dismissed as frivolous, the plaintiff is assessed a strike and

notified that upon the receipt of three total strikes, he will not be permitted to proceed in forma

pauperis in future litigation unless he is under imminent danger of serious physical injury. 28

U.S.C. § 1915(g).

       IT IS SO ORDERED.



Date: 4/10/2019
Distribution:

WILLIE L. HARDIMAN
08076-028
MILAN FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1000
MILAN, MI 48160
